Electronically Filed
                                                        Supreme Court
                                                        SCAD-XX-XXXXXXX
                                                        06-SEP-2022
                                                        10:23 AM
                                                        Dkt. 3 ORD


                            SCAD-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                  vs.

               MICHAEL HENRY GARBARINO, (Bar No. 10474),
                              Respondent.


                        ORIGINAL PROCEEDING
      (ODC Nos. 19-0392, 19-0411, 19-0534, 20-0166, 20-0197)

                ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon review of the August 31, 2022 petition filed by

 the Office of Disciplinary Counsel on behalf of, and with the

 approval of, the Disciplinary Board of the Hawai#i Supreme Court,

 requesting this court to transfer Respondent Michael Henry

 Garbarino to inactive status, pursuant to Rules 2.19 (b) and

 2.19(c) of the Rules of the Supreme Court of the State of Hawai#i

 (RSCH), we conclude transfer to inactive status is warranted.

 Therefore,

           IT IS HEREBY ORDERED that Respondent Garbarino is

 transferred to inactive status in this jurisdiction, pursuant to
RSCH Rules 2.19(b) and 2.19(c), effective with the filing of this

order.   Respondent Garbarino shall remain on inactive status

until further order of this court.

           IT IS FURTHER ORDERED that ODC shall suspend and hold

in abeyance proceedings against Respondent Garbarino to the

extent required by RSCH Rule 2.19(h).

           IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published.

           IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawai#i and shall

request their assistance and such action as may be indicated to

protect the interests of both Respondent Garbarino and his

clients, if any.

           DATED: Honolulu, Hawai#i, September 6, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2